UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51806 CHINA MARKETING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 76-0641113 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) RMA 901 KunTai International Mansion No. 12 Chaowai Street Beijing, 100020, China (Address of principal executive offices, Zip Code) (86)10-59251090 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] The number of shares outstanding of each of the issuer’s classes of common equity, as of September 22, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, no par value TABLE OF CONTENTS PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – Other Information 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. [Removed and Reserved] 18 Item 5. Other Information 18 Item 6. Exhibits 18 F-1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA MARKETING MEDIA HOLDINGS, INC. (Unaudited) Condensed Consolidated Financial Statements For The Three And Six Months Ended June 30, 2011 and 2010 CHINA MARKETING MEDIA HOLDINGS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheetsas of June 30, 2011 (Unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations And Comprehensive Income for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) F-3 – F4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) F-5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for theSix Months Ended June 30, 2011 (Unaudited) F-6 Notes to Condensed Consolidated Financial Statements(Unaudited) F-7 – F-23 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash $ $ Securities available-for-sale - Accounts receivable, net Prepaid expenses Advances to suppliers Other receivables Advance to unrelated party - Inventory Due from affiliates Investments held to maturity - Total current assets Other assets: Investments – cost method - Investments – equity method Investment held to maturity – non-current Goodwill Property, plant and equipment, net License agreement, net Deposit on purchase of real estate - Website development costs - Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Taxes payable Other payable Short-term bank loan - Total current liabilities Long-term liabilities: Deferred tax liability - Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, no par value, 100,000,000 shares authorized, 28,686,002 shares issued and outstanding Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, Revenue $ Cost of revenue Gross profit Operating expenses: Salaries and related benefits expenses Selling, general and administrative expenses Total operating expenses Income from operations Other income (expense): Interest income Interest expenses ) - ) ) Investment loss in unconsolidated affiliates ) Other(expenses) income ) ) ) Total other (expenses) income ) ) (Loss) income from continuing operations before income tax expense ) Income tax expense ) (Loss) income from continuing operations, net of income tax expense ) (Loss) income from discontinued operations, net of income tax expense - ) ) NET (LOSS) INCOME $ ) $ $ $ Add: net loss attributable to non-controlling interests - - - Net (loss) income attributable to China Marketing Media Holdings, Inc. $ ) $ $ $ Amounts attributable to China Media Holdings, Inc. (Loss) income from continuing operations ) (Loss) income from discontinued operations - ) ) Net (loss) income attributable to China Media Holdings, Inc. $ ) $ $ $ F-3 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (CONTINUED) (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, Net (loss) income per common share attributable to China Marketing Media Holdings, Inc. – Basic and diluted Continuing operations ) Discontinued operations - ) Net (loss) income per common share ) Weighted average number of common share outstanding – basic and diluted Other comprehensive income, net of tax Net (loss) income $ ) $ $ $ Unrealized gain on securities available-for-sale - - Foreign currency translation adjustment Comprehensive income Comprehensive loss attributable to non-controlling interests - - - Comprehensive income attributable to China Marketing Media Holdings, Inc. $ See accompanying notes to condensed consolidated financial statements F-4 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six months ended June 30, Cash flows from operating activities: Net income from continuing operations $ $ Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Amortization and depreciation Bad debt expenses - Equity investment loss from unconsolidated subsidiaries Impairment loss on investment – cost method - Loss on disposal of property, plant and equipment Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses Advances to suppliers ) Other receivables ) ) Inventory ) Accounts payable Accrued expenses ) Deferred revenues Taxes payable ) ) Other payable Deferred tax liability ) - Net cash provided by operating activities Cash flows from investing activities: Proceeds from (advances made to) affiliates ) Advances made to unrelated party ) - Purchase of property, plant and equipment ) ) Payment of website development costs ) - Deposit on purchase of real estate ) - Proceeds from disposal of a subsidiary - Purchase of investment held to maturity ) ) Purchase of securities available-for-sale ) Purchase of intangible assets ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term bank loan - Net cash provided by financing activities - Cash flows from discontinued operations: Operating cash flows ) Investing cash flows ) Financing cash flows ) - Net cash used in discontinued operations ) ) Effect of exchange rate changes in cash and cash equivalents NET CHANGE IN CASH AND CASH EQUIVALENTS ) BEGINNING OF PERIOD END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ - See accompanying notes to condensed consolidated financial statements. F-5 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Common stock Accumulated other Shares Amount Retained earnings Additional paid-in capital comprehensive income Statutory reserve Total stockholders’ equity Balance as of January 1, 2011 $ Net income for the period - Unrealized holding gain on securities available-for-sale - Appropriation to statutory reserve - - ) - - - Foreign currency translation adjustment - Balance as of June 30, 2011 $ See accompanying notes to condensed consolidated financial statements. F-6 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) NOTE – 1 ORGANIZATION AND BASIS OF PRESENTATION China Marketing Media Holdings, Inc. ("China Marketing", “CMKM” or the "Company") was incorporated under the laws of the State of Texas on October 29, 1999. The Company, through its wholly owned subsidiaries and investments in other entities, engages in the sale of its magazines and advertising space within its magazines, which are sold throughout China; and provides consulting services to clients concerning advertising and marketing programs. The Company also conducts online sales of consumer products consisting primarily of personal computers, electronic appliances, cosmetic products, mobile phones and jewelries. All of the Company’s operations, assets, personnel, officers and directors are located in China. Currently, the Company publishes China Marketing magazine in China. The Company has adopted the Accounting Standards Codification (“ASC”) Topic 810-10-25, “Variable Interest Entities” (“ASC 810-10-25”). ASC 810-10-25 requires a variable interest entity or VIE to be consolidated by the Company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. Pursuant to an operating agreement, the Company has the ability to control Sale and Marketing Publishing House (“CMO”) as the primary beneficiary. Accordingly, the operating results of CMO have been included in the condensed consolidated financial statements of the Company for the three and six months ended June 30, 2011 and 2010. On March 31, 2011, the Company disposed of its wholly owned subsidiary, Shenzhen New Media Advertising Co., Ltd. (“SNMAC”) for a consideration of $154,703. There was no gain or loss on disposal of a subsidiary for the three months ended June 30, 2011. The Company currently publishes 4 main issues and 8 special issues of its magazine. Currently, the distribution network of its magazines consists of over 60 major distribution agencies and approximately 30,000 bookstores and news stand covering over approximately 300 cities throughout China. As mentioned above, the Company operates its advertising business and sale of its consumer products through various entities, either wholly owned or through certain ownership percentages.Below is a chart of all the entities of which the Company has an interest in, reflecting the ownership percentage and a brief description of the activities of each entity. The condensed consolidated financial statements reflect the consolidated operations of the Company and the entities listed below. All significant inter-company balances and transactions have been eliminated in consolidation. Name of entity Ownership interest Description of entity Media Challenge Holdings Limited 100% Investment holdings Shenzhen New Media Consulting Co., Ltd. (“SNMC”) 100% Investment holdings Shenzhen Media Investment Co., Ltd. (“MIC”) 100% Online sales of consumer products Shenzhen Caina Brand Consultant Company (“SCBCC”) 100% Provision of strategic marketing and consulting services F-7 CHINA MARKETING MEDIA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Beijing Media Management and Consulting Co., Ltd. (“BMMCC”) 100% Provision of consulting and professional training services Beijing Caina XianLiang Marketing and Layout Company 100% Provision of strategic marketing and consulting services Sale and Marketing Publishing House (“CMO”) (A) N/A Publishing and distribution of magazines - government owned (A) represents variable interest entity (“VIE”) The accompanying unaudited condensed consolidated financial statements as of June 30, 2011 and for the three and six months then ended June 30, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States of America for financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X of the Securities and Exchange Commission (“SEC”) and on the same basis as the annual audited consolidated financial statements. The unaudited condensed consolidated balance sheet as of June 30, 2011, the unaudited condensed consolidated statements of operations and comprehensive income for the three and six months ended June 30, 2011 and 2010, the unaudited consolidated statement of changes in stockholders’ equity for thesix months ended June 30, 2011, and the unaudited condensed consolidated statements of cash flows for the six months ended June 30, 2011 and 2010 are unaudited, but include all adjustments, consisting only of normal recurring adjustments, which we consider necessary for a fair presentation of the financial position, operating results and cash flows for the periods presented. The results for the six months ended June 30, 2011 are not necessarily indicative of results to be expected for the year ending December 31, 2011 or for any future periods. The consolidated balance sheet at December 31, 2010 has been derived from audited consolidated financial statements; however, the notes to theconsolidated financial statements do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010 as filed with the SEC on March 31, 2011. NOTE – 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Reclassifications Certain comparative figures have been reclassified to conform to the current period financial statement presentation. l Basis of consolidation The condensed consolidated financial statements include the accounts of CMKM and its majority-owned subsidiaries and variable interest entity (“VIE”). All significant inter-company balances and transactions have been eliminated in consolidation. The Company has adopted the Accounting Standards Codification (“ASC”) Topic 810-10-25, “Variable Interest Entities ” (“ASC 810-10-25”). ASC 810-10-25 requires a variable interest entity or VIE to be consolidated by the Company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. Pursuant to an operating agreement, the Company has the ability to control Sale and Marketing Publishing House (“CMO”) as the primary beneficiary.
